1
                                                      Honorable Barbara J. Rothstein
2

3

4

5

6

7
                         UNITED STATES DISTRICT COURT
8                       WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
9
     KING COUNTY, a Washington municipal Case No. 2:14-cv-01957 BJR
10   corporation,
                                         ORDER GRANTING GENERAL
11                       Plaintiff,      INSURANCE COMPANY OF
             v.                          AMERICA’S MOTION FOR ORDER
12                                       APPROVING SETTLEMENT AND
13   TRAVELERS INDEMNITY COMPANY; BARRING CLAIMS
     et al.,
14                                       NOTE ON MOTION CALENDAR:
                         Defendants.     November 2, 2018
15

16

17          This matter comes before the Court on General Insurance Company of

18   America’s (“General”) Motion for Order Approving Settlement and Barring Claims. The

19   Court has considered the motion and all pleadings and filings on record.

20          The Court GRANTS General’s unopposed Motion for Order Approving

21   Settlement and Barring Claims and APPROVES the Settlement Agreement and Release

22   (“Settlement Agreement”) between Plaintiff King County and General. The Court

23   further FINDS and ORDERS:

24          1.     The Settlement Agreement is reasonable, and was the result of arm’s-

25   length negotiations between parties represented by counsel. The Settlement

     ORDER GRANTING
     GENERAL’S MOTION FOR ORDER                                     Duane Morris LLP
     APPROVING SETTLEMENT AND                                  801 Second Avenue, Suite 800
                                                                    Seattle, WA 98104
     BARRING CLAIMS                       – Page 1              Telephone: +1 206 467 1065
     Case No. 2:14-cv-01957                                        Fax: +1 415 957 3001
1    Agreement is not collusive, inadequate, or entered into for any other improper

2    purpose.

3           2.      The non-settling insurers are adequately protected based on the terms

4    of the Settlement Agreement, and King County’s representations related to potential

5    setoff for settlements in this case. See King County v. Travelers Indemn. Co., 2018

6    WL 1792189, at *3 (W.D. Wash. Apr. 16, 2018).

7           3.      The Court ORDERS that the cross-claims and counterclaims, by and

8    against General in this action are DISMISSED with prejudice. The Court further

9    ORDERS that any other claims for contribution, allocation, subrogation, and

10   equitable indemnity, and any other cause of action in connection with this action

11   against General by any other insurers of King County are hereby BARRED.

12          4.      The Court DIRECTS that this Order shall be entered as a final

13   judgment under Federal Rule of Civil Procedure 54(b).

14          IT IS SO ORDERED.

15

16   DATED this 5th day of November, 2018.

17

18

19

20
                                              A   Barbara Jacobs Rothstein
21                                                U.S. District Court Judge

22

23

24

25

     ORDER GRANTING
     GENERAL’S MOTION FOR ORDER                                        Duane Morris LLP
     APPROVING SETTLEMENT AND                                     801 Second Avenue, Suite 800
                                                                       Seattle, WA 98104
     BARRING CLAIMS                       – Page 2                 Telephone: +1 206 467 1065
     Case No. 2:14-cv-01957                                           Fax: +1 415 957 3001
